                Case 19-30363                   Doc 12               Filed 04/15/19 Entered 04/15/19 20:05:43               Desc Main
                                                                       Document     Page 1 of 8
                                                         UNITED STATES BANKRUPTCY COURT
                                                        FOR THE MIDDLE DISTRICT OF GEORGIA

 DEBTOR                                                                         *   Chapter 13
 Jasmine Aundreanna Dickinson                                                   *   Case No. 19-30363

                                                                                      Check if this is a modified plan, and list below the sections of
                                                                                       the plan that have been changed.
 Original Plan


                                                                          CHAPTER 13 PLAN
                                                            MIDDLE DISTRICT OF GEORGIA
                                                                       (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                        does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                        rules and judicial rulings may not be confirmable.

                        In the following notice to creditors and statement regarding your income status, you must check each box that
                        applies.

To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
                        do not have an attorney, you may wish to consult one.

                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                        objection to confirmation at least 7 days before the date set for the hearing on confirmation unless otherwise ordered
                        by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                        confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to
                        be paid under any plan.

            The following matters may be of particular importance to you. Debtors must check one box on each line to state
            whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes
            are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions placed in any
            part other than Part 6 are void.

          1.1          Limit the Amount of a Secured Claim: The plan seeks                  Included                     Not Included
                       to limit the amount of a secured claim, as set out in Part
                       3, Section 3.5, which may result in a partial payment or
                       no payment at all to the secured creditor.
          1.2          Avoidance of Liens: The plan requests the avoidance of               Included                     Not Included
                       a judicial lien or nonpossessory, nonpurchase-money
                       security interest as set out in the Nonstandard
                       Provisions Part 6.
          1.3          Nonstandard Provisions: The plan sets out                            Included                     Not Included
                       Nonstandard Provision in Part 6.

         1.4 Income status of debtor(s) as stated on Official form 122-C1

         Check One:



GAMB Form 113 Fillable PDF 12/1/18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case 19-30363                    Doc 12               Filed 04/15/19 Entered 04/15/19 20:05:43            Desc Main
                                                                       Document     Page 2 of 8
             The current monthly income of the debtor(s) is less than the applicable median income specified in 11 U.S.C.
            §1325(b)(4)(A).

             The current monthly income of the debtor(s) is not less than the applicable median income specified in 11 U.S.C.
            §1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan


2.1.        Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the
            debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of 740.00 Bi-Weekly . (If the payments change
            over time include the following.) These plan payments change to          on

2.2.        Additional Payments: Additional payments of                      will be made on     from       . (Source)

2.3.        Plan Length: If the debtor's(s') current monthly income is less than the applicable median income specified in 11
            U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.
            If the debtor(s)' current monthly income is not less than the applicable median income specified in 11 U.S.C.§1325(b)(4)(A)
            the debtor's(s') will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.        Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured by the
            debtor's(s') principal residence): (Payments which become due after the filing of the petition but before the month of the first
            payment designated here will be added to the pre-petition arrearage claim.)

 NAME OF CREDITOR                                           MONTH OF FIRST PAYMENT               MONTHLY PAYMENT         CHECK IF PRINCIPAL
                                                                 UNDER PLAN                          AMOUNT                 RESIDENCE
 Caliber Home Loans                                         June 2019                           $1,023.00

3.2.     Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts secured by
         the debtor's(s') principal residence) where the last payment is due after the last payment under the plan. If no monthly payment
         is designated, the arrearage claims will be paid after the short term
secured debts listed in Section 3.3 and 3.5

 NAME OF CREDITOR                                      ESTIMATED              INTEREST         COLLATERAL                  MONTHLY
                                                       AMOUNT DUE             RATE (if                                     PAYMENT IF ANY
                                                                              applicable)
 Caliber Home Loans                                    $8,550.00              0.00%            3730 Creekwood Drive        $165.00
                                                                                               Loganville, GA 30052

3.3.        Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured by a
            purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
            petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See §
            1325(a). The claims listed below will be paid in full as allowed.

 NAME OF CREDITOR                                      AMOUNT DUE             INTEREST         COLLATERAL                  MONTHLY
                                                                              RATE                                         PAYMENT
 Navy Federal Credit Union                             $7,535.00              5.00%            2010 Ford Fusion            $165.00

3.4.        Preconfirmation Adequate Protection: Preconfirmation adequate protection payments will be made to the following
            secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor. These payments will
            be applied to reduce the principal of the claim.

 NAME OF CREDITOR                                                                     ADEQUATE PROTECTION AMOUNT
 Navy Federal Credit Union                                                            $80.00
GAMB Form 113 Fillable PDF 12/1/18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-30363                    Doc 12               Filed 04/15/19 Entered 04/15/19 20:05:43        Desc Main
                                                                       Document     Page 3 of 8

3.5.        Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are subject to
            cramdown, with allowed claims will be paid as follows:

            If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
            If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
            If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
            If you do not intend to cram down the claim, enter "debt" as the value.

 NAME OF CREDITOR                                    AMOUNT                VALUE     INTEREST COLLATERAL                    MONTHLY
                                                     DUE                             RATE                                   PAYMENT
                                                                                                                            AMOUNT
 -NONE-

3.6.        Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the
            collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
            indicated in Part 6 Nonstandard Provisions. Upon confirmation of this plan, the stay under § 362(a) will terminate as to the
            collateral only and the stay under § 1301 will terminate in all respects unless the debt is listed as a classified debt in Paragraph
            5.3 of the plan. An allowed unsecured claim resulting from the disposition(s) of the collateral will be treated as unsecured.

 NAME OF CREDITOR                                                                  DESCRIPTION OF COLLATERAL
 Exeter Finance Corp                                                               2015 Ford F-150

3.7.        Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

 NAME OF CREDITOR                                                                  COLLATERAL
 -NONE-

3.8.        Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part
            6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Claims


4.1.        Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:
            (SELECT ONE)

                Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

               Hourly billing: Attorneys are required to file an application for compensation with the Court, including an itemization of
              their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.
4.2         Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case.

4.3.        Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as follows:
            These payments will be made simultaneously with payment of the secured debt to the extent funds are available and will
            include interest at the rate of %. (If this is left blank, no interest will be paid.)

 NAME OF CREDITOR                                                                                     PAYMENT AMOUNT
 -NONE-

4.4.        Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the life of
            the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims


5.1.        Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are not
            cumulative; debtor(s) will pay the highest of the three)

GAMB Form 113 Fillable PDF 12/1/18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
               Case 19-30363                    Doc 12               Filed 04/15/19 Entered 04/15/19 20:05:43      Desc Main
                                                                       Document     Page 4 of 8

            (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0.00 to the nonpriority unsecured creditors in
            order to be eligible for a discharge, unless debtor(s) includes contrary provisions in Part 6 Nonstandard Provisions along with
            sufficient legal reason justifying the excusal from meeting this requirement.

            (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.00. Debtor(s) will pay
            this amount to the priority and other unsecured creditors in order to be eligible for discharge in this case.

            (c) The debtor(s) will pay $0.00 to the general unsecured creditors to be distributed prorata.

5.2.        General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be paid
            (CHOOSE ONLY ONE):

            (a) 0      % dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a), 5.1(b), or
            5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part 2 Section 2.4.

            (b) The debtor(s) anticipates unsecured creditors will receive a dividend of n/a %, but will also pay the highest amount
            shown in paragraph, 5.1(a), 5.1(b) or 5.1(c) above. All creditors should file claims in the event priority and secured creditors
            do not file claims and funds become available for distribution.

5.3.    Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is
        proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should appear in Part 6 Nonstandard
        Provisions.
 NAME OF CREDITOR                           REASON FOR                       ESTIMATED AMOUNT OF               INTEREST RATE
                                            CLASSIFICATION                   CLAIM                             (IF APPLICABLE)
 -NONE-                                                                                                                        %

5.4.     Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are assumed. All
other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease, an explanation of those payments
should be included in Part 6 Nonstandard Provisions.

 NAME OF CREDITOR                                                                 DESCRIPTION OF COLLATERAL
 -NONE-

5.5.        Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of the
            Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding §1327(b), except as
            otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to the Trustee shall remain in the
            possession of the debtor(s). All property in the possession and control of the debtor(s) at the time of confirmation shall be
            insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such property and has no liability for
            injury to any person, damage or loss to any such property in possession and control of the debtor(s) or other property affected
            by property in possession and control of the debtor(s).

5.6.        Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in the plan
            confirmed in this case, all lien avoidance actions or litigation involving the validity of liens or preference actions will be
            reserved and can be pursued after confirmation of the plan. Successful lien avoidance or preference action will be grounds for
            modification of the plan.

Part 6: Nonstandard Provisions


            Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below.
            These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any nonstandard
            provisions placed elsewhere in the plan are void.




Part 7: Signatures

GAMB Form 113 Fillable PDF 12/1/18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
               Case 19-30363                    Doc 12               Filed 04/15/19 Entered 04/15/19 20:05:43         Desc Main
                                                                       Document     Page 5 of 8


7.1.        Certification: The debtor's(s') attorney (or debtor(s), if not represented by an attorney) certifies that all provisions of this plan
            are identical to the Official form of the Middle District of Georgia, except for language contained in Part 6: Nonstandard
            Provisions.

 Debtors

 /s/ Jasmine Aundreanna Dickinson                                                          April 11, 2019
 Signature of debtor                                                                       Date


 Signature of debtor                                                                       Date

Debtor's(s') Attorney
 /s/ Michael F. Burrow                                                                     April 11, 2019
 Signature of debtor(s) attorney                                                           Date




GAMB Form 113 Fillable PDF 12/1/18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 19-30363      Doc 12     Filed 04/15/19 Entered 04/15/19 20:05:43           Desc Main
                                  Document     Page 6 of 8


                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

 IN RE:                                                 )      CHAPTER 13
                                                        )
 JASMINE AUNDREANNA DICKINSON,                          )      CASE NO. 19-30363-JPS
 AKA JASMINE A. HARRIS,                                 )
                                                        )
      Debtor.                                           )

                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served the within and foregoing Chapter 13 Plan
by depositing same in the United States mail, properly addressed as follows:

                                         Camille Hope
                                       Chapter 13 Trustee
                                         PO Box 954
                                       Macon, GA 31202

                                Jasmine Aundreanna Dickinson
                                    3730 Creekwood Drive
                                    Loganville, GA 30052

                               All creditors on the attached matrix

       This 15th day of April , 2019.

                                                    Respectfully Submitted by,
                                                    BURROW & ASSOCIATES, LLC

                                                    /s/ Michael F. Burrow
                                                    Michael F. Burrow
                                                    Attorney for the Debtor
                                                    Georgia Bar No. 317998
                                                    2280 Satellite Blvd.
                                                    Bldg. A, Suite 100
                                                    Duluth, Georgia 30097
                                                     (678) 942-8640
                                                    burrowlaw@yahoo.com
                  Case
Label Matrix for local     19-30363
                       noticing        Doc 12 Caliber
                                                FiledHome
                                                        04/15/19
                                                           Loans, Inc. Entered 04/15/19 20:05:43      Desc
                                                                                           Exeter Finance LLC,Main
                                                                                                               c/o AIS Portfolio Servic
113G-3                                             Document
                                              c/o BDFTE, LLP          Page  7 of 8         4515 N Santa Fe Ave. Dept. APS
Case 19-30363                                   4004 Belt Line Rd Ste. 100                     Oklahoma City, OK 73118-7901
Middle District of Georgia                      Addison, TX 75001-4320
Athens
Mon Apr 15 19:06:50 EDT 2019
3                                               Barrett, Daffin & Frappier LLC                 Bmg Money
433 Cherry Street                               4004 Beltline                                  1221 Brickell Avenue
P.O. Box 1957                                   Building 2                                     Suite 1170
Macon, GA 31202-1957                            Suite 100                                      Miami, FL 33131-3296
                                                Addison, TX 75001-4320

CALIBER HOME LOANS, INC.                        Caliber Home Loans                             Capital One
C/O BDFTE                                       Attn: Cash Operations                          Attn: Bankruptcy
4004 BELTLINE ROAD, SUITE 100                   Po Box 24330                                   Po Box 30285
ADDISON, TX 75001-4320                          Oklahoma City, OK 73124-0330                   Salt Lake City, UT 84130-0285


Comenity Bank/Wayfair                           Discover Bank                                  (p)DISCOVER FINANCIAL SERVICES LLC
Attn: Bankruptcy Dept                           Discover Products Inc                          PO BOX 3025
Po Box 182125                                   PO Box 3025                                    NEW ALBANY OH 43054-3025
Columbus, OH 43218-2125                         New Albany, OH 43054-3025


Exeter Finance Corp                             Exeter Finance LLC                             (p)GEORGIA DEPARTMENT OF REVENUE
Po Box 166008                                   AIS Portfolio Services, LP                     COMPLIANCE DIVISION
Irving, TX 75016-6008                           4515 N Santa Fe Ave. Dept. APS                 ARCS BANKRUPTCY
                                                Oklahoma City, OK 73118-7901                   1800 CENTURY BLVD NE SUITE 9100
                                                                                               ATLANTA GA 30345-3202

Impact Receivables Man                          Impact Receivables Management, LLC             Internal Revenue Service
11104 W Airport Blvd Ste                        11104 W. Airport Blvd., Suite 199              PO Box 7346
Stafford, TX 77477-3072                         Stafford, TX 77477-3072                        Philadelphia, PA 19101-7346



Navy FCU                                        Navy Federal Credit Union                      Portfolio Recovery
Attn: Bankruptcy                                Attn: Bankruptcy                               Po Box 41021
Po Box 3000                                     Po Box 3000                                    Norfolk, VA 23541-1021
Merrifield, VA 22119-3000                       Merrifield, VA 22119-3000


Sterling Jewelers/Kay Jewelers                  Syncb/zulily                                   Synchrony Bank/Walmart
Attn: Bankruptcy                                Attn: Bankruptcy                               Attn: Bankruptcy
375 Ghent Rd                                    Po Box 965060                                  Po Box 965060
Akron, OH 44333-4601                            Orlando, FL 32896-5060                         Orlando, FL 32896-5060


U.S. Trustee - MAC                              US Deptartment of Education/Great Lakes        (p)WELLS FARGO BANK NA
440 Martin Luther King Jr. Boulevard            Attn: Bankruptcy                               1 HOME CAMPUS
Suite 302                                       Po Box 7860                                    MAC X2303-01A
Macon, GA 31201-7987                            Madison, WI 53707-7860                         DES MOINES IA 50328-0001


Camille Hope                                    Jasmine Aundreanna Dickinson                   Michael F. Burrow
Office of the Chapter 13 Trustee                3730 Creekwood Drive                           Burrow & Associates, LLC
P.O. Box 954                                    Loganville, GA 30052-2814                      2280 Satellite Boulevard
Macon, GA 31202-0954                                                                           Bldg. A, Suite 100
                                                                                               Duluth, GA 30097-5000
                  Case 19-30363           Doc 12       Filed 04/15/19 Entered 04/15/19 20:05:43                      Desc Main
                                                         Document     Page 8 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Georgia Department of Revenue                        Wells Fargo Bank
Attn: Bankruptcy Department                          Compliance Division                                  Attn: Bankruptcy Dept
Po Box 15316                                         ARCS Bankruptcy                                      Po Box 6429
Wilmington, DE 19850                                 1800 Century Blvd. NE, Suite 9100                    Greenville, SC 29606
                                                     Atlanta, GA 30345-3202

End of Label Matrix
Mailable recipients    29
Bypassed recipients     0
Total                  29
